DETAILED ACTION
Claims 1-15 interpreted under 35 USC §112(f).
Claims 1-15 rejected under 35 USC § 101 as directed to an abstract idea.
Claim 14 rejected under 35 USC § 101 as directed to non-statutory subject matter.
Claims 1-15 rejected under 35 USC § 112(b) as indefinite.
Claims 1-9 and 12-15 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "cause-effect sentence extraction unit," "acquisition unit," "similarity degree analysis unit," "desired cause-effect sentence extraction unit," "cause-effect relationship extraction unit," "importance degree calculation unit," "important cause-effect sentence extraction unit," "query extraction unit," "priority assigning unit," "input unit," "display unit,"  in claims 1, 4-6, 9, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1
	[Step 1] Claims 1, 14, and 15 recites a system, program, and method comprising or  executing the steps of (1) extracting a cause-effect expression, (2) acquiring a reference cause-effect expression, (3) calculating a similarity between an extracted cause-effect expression and a reference cause-effect expression, (4) extracting a desired cause-effect expression when the reference cause or effect is similar to the extracted corresponding cause or effect and the other is not similar.
	[Step 2A – Prong One] The process recited in claims 1, 14, and 15 are directed to an abstract idea. The recited limitations (1), (2), (3), and (4) are a process that, under its broadest reasonable interpretation, covers mental processes including "observations, evaluations, judgments, and opinions" that "can be performed in the human mind, or by a human using a pen and paper" MPEP 2106.04(a)(III). The step of (1) extracting a cause-effect expression from text is accomplished by a human reading text and observing the text for the presence of a cause-effect expression represented by words in the text (e.g. X causes Y). The step of (2) acquiring a reference cause-effect expression is accomplished by a human reading text and observing the presence of a cause-effect expression represented by words in the text (e.g. X causes Z). The step of (3) calculating similarity between the expressions, is accomplished by a human reading the text representing the expressions and noting that either one or both of the cause and/or effect is the same (or synonymic). The step of (4) extracting a desired cause-effect expression, is accomplished by a human writing the expression when either one of the cause and/or effect is the same (or synonymic) and the other is not (i.e. human recognizes that given "X causes Y" and reference "X causes Z," "X causes Y" should be written because X is similar to X and Y is not similar to Z).
	[Step 2A – Prong Two]. Claims 1, 14, and 15 does not recite additional elements that integrate the judicial expression into a practical application. The recitation of executing the method using a "device" comprising an "extraction unit," "acquisition unit," and  "analysis unit" are merely applying the abstract idea on generic computer components (i.e. units). The recitation of an "output step" is drawn to the well understood, routine, and conventional activity of "[s]toring and retrieving information in memory." See MPEP 2106.05(d)(II)(iv). The recitation of applying the process on generic computer components (e.g. processor, storage device, non-transitory computer-readable medium) does not integrate the judicial exception into a practical application. See MPEP 2106.04(d)(I).
	[Step 2B] Claims 1, 14, and 15 do not recite a combination of elements that amount to significantly more than the judicial exception itself. The recited limitations are a mental process that, under its broadest reasonable interpretation, merely performs a mental process in a computer environment. See MPEP 2106.04(a)(2)(III)(C). Accordingly, "a claim whose entire scope can be performed mentally, cannot be said to improve computer technology." See MPEP 2106.05(a)(I). Further, "claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible." See MPEP 2106.05(f).

Claim 2
	The recitation of the reference expression including a cause expression and an effect expression is accomplished by human reading comprehension. This process, under its broadest reasonable interpretation, covers mental processes including "observations, evaluations, judgments, and opinions" that "can be performed in the human mind, or by a human using a pen and paper" MPEP 2106.04(a)(III). The additional element is still directed to an abstract idea, does not integrate the abstract idea into a practical application, and is not drawn to an improvement in computer technology.

Claim 3
	The recitation of using a threshold to determine similarity necessary for extracting a cause-effect expression is accomplished by subjective human decision making. A human can compare two sentences expressing a cause-effect expression to determine if they have an arbitrary level of similarity. This process, under its broadest reasonable interpretation, covers mental processes including "observations, evaluations, judgments, and opinions" that "can be performed in the human mind, or by a human using a pen and paper" MPEP 2106.04(a)(III). The additional element is still directed to an abstract idea, does not integrate the abstract idea into a practical application, and is not drawn to an improvement in computer technology.

Claim 4
	The step of calculating similarity between the causes and effects between two expressions, is accomplished by a human reading the text representing the expressions and noting that the causes and/or effects are the same (or synonymic) or not the same. This process, under its broadest reasonable interpretation, covers mental processes including "observations, evaluations, judgments, and opinions" that "can be performed in the human mind, or by a human using a pen and paper" MPEP 2106.04(a)(III). The additional element is still directed to an abstract idea, does not integrate the abstract idea into a practical application, and is not drawn to an improvement in computer technology.

Claim 5
	The recitation of using importance to determine whether to extract a cause-effect expression is accomplished by subjective human decision making. A human can perform reading comprehension to determine if the expression has an arbitrary level of importance in their opinion. This process, under its broadest reasonable interpretation, covers mental processes including "observations, evaluations, judgments, and opinions" that "can be performed in the human mind, or by a human using a pen and paper" MPEP 2106.04(a)(III). The additional element is still directed to an abstract idea, does not integrate the abstract idea into a practical application, and is not drawn to an improvement in computer technology.

Claims 6-8
	The recitation of using input query comprising keywords (i.e. command for retrieving information) as the reference expression is an additional element. This additional element generally links the use of the judicial exception to a particular technological environment or field of use, e.g. limiting the abstract idea to search query text. This field of use limitation does not integrate the judicial exception into a practical application, nor does it recite significantly more than a judicial exception. See MPEP 2106.05(h).

Claim 9-11
	The recitation of prioritizing and ranking expressions are directed to an abstract idea. The recited limitations are a process that, under its broadest reasonable interpretation, covers mental processes including "observations, evaluations, judgments, and opinions" that "can be performed in the human mind, or by a human using a pen and paper" See MPEP 2106.04(a)(III). The step of prioritizing and ranking expressions, is accomplished by a human reading text and evaluating the language of the text to prioritize them based on some subjective arbitrary priority. Further, the human can evaluate the language to the text to rank the expressions based on some arbitrary level of similarity.

Claim 12
	The additional element of "patent documents" is a non-functional additional element that merely describes the meaning of the text to a human reader. This additional element generally links the use of the judicial exception to a particular technological environment or field of use, e.g. limiting the abstract idea to patent document text. This field of use limitation does not integrate the judicial exception into a practical application, nor does it recite significantly more than a judicial exception. See MPEP 2106.05(h).
	
Claim 13
	The recitation of an "input unit" and "display unit" are additional elements. These additional elements do not integrate the judicial exception into a practical application, because it only amounts to insignificant extra-solution activity of data output (i.e. store and display the data). See MPEP 2106.05(g). This additional element does not recite significantly more than a judicial exception, because it is recognized as well-understood, routine, and conventional activity of storing and retrieving information in memory. See MPEP 2106.05(d)(II)(iv).


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 14
Claim 14 does not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a computer program per se. A set of instructions defining a software program "detached from any medium is an idea without physical embodiment." MPEP 2106.03. The claim does not recite any structural limitations. Accordingly, claim 14  is directed to non-statutory subject matter because the claimed program is interpreted as information without a physical or tangible form.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 15 recites "extract[ing] [and outputting] a cause-effect sentence in which one of the cause expression and the effect expression included in the cause-effect sentence is similar to the reference expression and the other is not similar to the reference expression." . The terms "similar" and "not similar" are representative of an approximation. The specification does not provide any standard for measuring the degree of matching necessary to be considered "similar" or "not similar." Further, there is no standard of measuring the degree that is accepted by those of ordinary skill in the art. See MPEP 2173.05(b)(I). Claims 2-13 are rejected under 35 USC 112(b) as dependent on an indefinite claim.
Claim 5 recites "extract a cause-effect sentence having a high importance degree … on the basis of the degree of importance calculated by the importance degree calculation unit." The term "high importance" is representative of a subjective term, because defining "high importance" depends solely on the unrestrained, subjective opinion of a particular individual practicing the invention. The specification does not provide any standard for measuring the scope of the term, nor any restrictions on the exercise of subjective judgment. See MPEP 2173.05(b)(IV).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, U.S. PG-Publication No. 2007/0282814 A1, in view of Lin et al., U.S. PG-Publication No. 2003/0004915 A1.

Claim 1
	Gupta discloses a cause-effect sentence analysis device comprising: a cause-effect sentence extraction unit that is configured to extract a cause-effect sentence including a cause expression and an effect expression from a text. Gupta discloses "a method for extracting relationships, such as cause-effect relationships from text data." Gupta, ¶ 6. The method is implemented using a computer system 100 comprising an extraction module 144; wherein the system acquires "text data, such as sentences … and the extraction module 144 determines whether the acquired data includes a causal relationship." Module 144 "parses text data to identify sentence structure" for determining the causal relationships. Id. at ¶ 29. 
	Gupta disclose an acquisition unit that is configured to acquire information indicating a reference expression serving as a reference for analyzing a degree of similarity. System 100 further comprises a data store 142 that "stores reference data describing casual relationships between actions and objects." In one embodiment, "the data store 142 includes textual sentences describing the result of an action applied to an object." Data store 142 comprises "information capable of describing or identifying a causal relationship between an object, an action and a result," i.e. reference expressions. Id. at ¶ 28. System 100 further comprises classifier 146 that includes "a supervised learning algorithm" that "determines whether the extracted casual relationships satisfy at least one of the stored relationships stored in the data store 142," i.e. analyzing whether the extracted causal relationship is similar to a stored causal relationship. Id. at ¶ 30.
	Gupta does not expressly disclose a similarity degree analysis unit that is configured to calculate, for the cause-effect sentence extracted by the cause-effect sentence extraction unit, a cause similarity degree that is the degree of similarity between the cause expression included in the cause-effect sentence and the reference expression and an effect similarity degree that is the degree of similarity between the effect expression included in the cause-effect sentence and the reference expression; and a desired cause-effect sentence extraction unit that is configured to extract a cause-effect sentence in which one of the cause expression and the effect expression included in the cause-effect sentence is similar to the reference expression and the other is not similar to the reference expression.
	Lin discloses a similarity degree analysis unit that is configured to calculate, for the cause-effect sentence extracted by the cause-effect sentence extraction unit, a cause similarity degree that is the degree of similarity between the cause expression included in the cause-effect sentence and the reference expression and an effect similarity degree that is the degree of similarity between the effect expression included in the cause-effect sentence and the reference expression.  Lin discloses a method "for discovering a set of inference rules, such as … 'X caused Y ≈ Y is triggered by X', by analyzing a corpus of natural language text," wherein paths linking words in dependency trees are identified. Upon identifying the paths of linking words, [i]f two paths tend to link the same sets of words, their meanings are taken to be similar" and "[a]n inference rule is generated for each pair of similar paths." Lin, ¶ 11. The method comprises "steps of parsing text to identify paths formed by concatenated relationships between words in the text and associating … paths with each other based on a similarity measure between the paths." Id. at ¶ 12. A path p comprises words w1 and w2, "which fill the SlotX and SlotY of p respectively." Id. at ¶ 49 (in a cause-effect relationship, SlotX is the cause and SlotY is the effect). The method computes "the similarity between two paths," wherein "two paths have high similarity if there are a large number of common features." Id. at ¶¶ 49-53. The similarity between two paths is computed based on an equation that "measures the similarity between two slots." The similarity between a pair of paths p1 and p2 "is defined as the geometric average of the similarities of their SlotX and SlotY slots." The given equation for computing a geometric average of the similarities is: S(p1,p2) = sqrt( sim(SlotX1,SlotX2) x sim(SlotY1,SlotY2) ). Id. at ¶¶ 53-66. The "sim(SlotX1,SlotX2)" is a calculation of "cause similarity degree" representing the similarity of causes (X) in two cause-effect pairs. The "sim(SlotY1,SlotY2)" is a calculation of "effect similarity degree" representing the similarity of effects (Y) in two cause-effect pairs.
	Lin, in view of Gupta, suggests a desired cause-effect sentence extraction unit that is configured to extract a cause-effect sentence in which one of the cause expression and the effect expression included in the cause-effect sentence is similar to the reference expression and the other is not similar to the reference expression. Lin discloses that "[p]aths are associated only when the similarity measure exceeds a threshold." Id. at ¶ 12; See Also Claims 6, 13, 19. One of ordinary skill in the art recognizes that the value of sim(SlotX1,SlotX2) (i.e. cause expression similarity) could be a high value representing similarity and the value of sim(SlotY1,SlotY2) (i.e. effect expression similarity) could be a low value representing less similarity, and these values used in the path similarity equation may still satisfy an arbitrary threshold similarity value. See Id. at ¶¶ 65-67. Further, one of ordinary skill in the art recognizes that the extraction module 144 of Gupta, could be used to extract sentences containing paths representing grammatical relationships between words in the text (e.g. cause-effect relationships) that are validated using similarity equation of Lin.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of extracting causal relationships from text to build a dependency tree of Gupta to incorporate determining similar cause-effect paths using a dependency tree as taught by Lin. One of ordinary skill in the art would be motivated to integrate determining similar cause-effect paths using a dependency tree into Gupta, with a reasonable expectation of success, in order to generate inference rules from identified similar paths, in order to "greatly ease the manual construction of inference rules for an information retrieval system." See Lin, ¶ 77.

Claim 2
	Gupta discloses wherein the reference expression includes a cause expression and an effect expression. In one embodiment, "the data store 142 includes textual sentences describing the result of an action applied to an object." Data store 142 comprises "information capable of describing or identifying a causal relationship between an object, an action and a result," i.e. reference expressions. Gupta, ¶ 28.

Claim 3
	Lin discloses wherein the desired cause-effect sentence extraction unit is configured to extract a cause-effect sentence in which one of the cause similarity degree and the effect similarity degree is equal to or greater than a first threshold and the other thereof is equal to or smaller than a second threshold which is smaller than the first threshold. Lin discloses that "[p]aths are associated only when the similarity measure exceeds a threshold." Id. at ¶ 12; See Also Claims 6, 13, 19.

Claim 4
	Lin, in view of Gupta, suggests a cause-effect relationship extraction unit that is configured to extract a cause-effect sentence that meets a predetermined condition from the cause-effect sentences extracted by the cause-effect sentence extraction unit. Lin discloses that "[p]aths are associated only when the similarity measure exceeds a threshold," wherein meeting a threshold is a predetermined condition. Lin, ¶ 12; See Also Claims 6, 13, 19. Further, one of ordinary skill in the art recognizes that the extraction module 144 of Gupta, could be used to extract sentences containing paths representing grammatical relationships between words in the text (e.g. cause-effect relationships) that are validated using similarity equation of Lin.
	Lin discloses wherein the similarity degree analysis unit is configured to calculate the cause similarity degree and the effect similarity degree for the cause-effect sentence extracted by the cause-effect relationship extraction unit. The similarity between two paths is computed based on an equation that "measures the similarity between two slots." The similarity between a pair of paths p1 and p2 "is defined as the geometric average of the similarities of their SlotX and SlotY slots." The given equation for computing a geometric average of the similarities is: S(p1,p2) = sqrt( sim(SlotX1,SlotX2) x sim(SlotY1,SlotY2) ). Id. at ¶¶ 53-66. The "sim(SlotX1,SlotX2)" is a calculation of "cause similarity degree" representing the similarity of causes (X) in two cause-effect pairs. The "sim(SlotY1,SlotY2)" is a calculation of "effect similarity degree" representing the similarity of effects (Y) in two cause-effect pairs.


Claim 5
	 Lin discloses an importance degree calculation unit that is configured to calculate a degree of importance of the cause-effect sentence extracted by the cause-effect sentence extraction unit; an important cause-effect sentence extraction unit that is configured to extract a cause-effect sentence having a high importance degree from the cause-effect sentences extracted by the cause-effect relationship extraction unit on the basis of the degree of importance calculated by the importance degree calculation unit; wherein the similarity degree analysis unit is configured to calculate the cause similarity degree and the effect similarity degree for the cause-effect sentence extracted by the important cause-effect sentence extraction unit as the cause-effect sentence having the high importance degree. Lin discloses that the method computes the similarity between two paths, wherein "two paths have high similarity if there are a large number of common features." Lin further computes the importance of a given feature based on term frequency. For example, "two paths sharing the feature (SlotX, he) is less indicative of their similarity than if they shared the feature (SlotX, sheriff)." The method computes a "strength of association between a slot and a filler" (i.e. an importance degree). Lin, ¶¶ 50-60. Accordingly, the strength of association of a word to a slot (i.e. how important the word is) is used to further determine the similarity between two paths.

Claim 9
	Lin discloses a priority assigning unit that is configured to assign a priority on the basis of the cause similarity degree and the effect similarity degree to the cause-effect sentence of which the cause similarity degree and the effect similarity degree are calculated by the similarity degree analysis unit. Figure 6 illustrates an implementation of the method, wherein "each sentence in the text (corpus) under consideration is parsed to identify paths formed be concatenated grammatical relationships between words in the text." At 102-104, paths are extracted and "a count is made of the extracted paths." At 105-107 the counts are used "to yield a similarity measure … from which a ranked list of associated relations may be produced. At 108, the ranked associated paths are stored in a database. Lin, ¶ 67. Accordingly, Lin ranks (i.e. prioritizes) extracted paths (e.g. cause-effect relationships between words in text) based on determined similarity measures.

Claim 12
	Gupta, in view of Lin, discloses the cause-effect sentence analysis device according to claim 1. See the rejection of Claim 1, supra.
	Lin discloses wherein the sentence is a sentence included in a patent document. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL] This limitation has no patentable weight, because it is directed to non-functional descriptive material. This limitation merely conveys meaning of the [THING] to a human reader independent of the computer system. There is no functional relationship between the claimed system and the patent document because the functional programming of the system does not change based on the topic of the document or sentence; this limitations merely describe the data being processed to a human reader. See MPEP 2111.05. In short, the claimed functionality does not change based on the meaning (i.e. topic, domain, subject) of the text to a human reader.
	Lin discloses that "any text may be used to create the database" of inference rules. For example, a "medical text may be used to generate inference rules in a medical domain." Lin, ¶ 26. Likewise, one of ordinary skill in the art recognizes that patent text may be used to generate inference rules in a patent domain.

Claim 13
	Gupta, in view of Lin, discloses a cause-effect sentence analysis system comprising: the cause-effect sentence analysis device according to claim 1. See the rejection of Claim 1, supra.
	Gupta discloses an input unit for inputting information indicating the reference expression. Computer system 100 executing the method comprises an input device 120. Gupta, ¶ 24. Text data comprising the cause-effect relations are received through the input device 120. Id. at ¶ 33.
	Gupta, in view of Lin, suggests a display unit that is configured to display the cause-effect sentence output by the cause-effect sentence analysis device. Gupta discloses that computer system 100 executing the method comprises an output device 130. Gupta, ¶ 26. Lin discloses computing "the similarity between p and the candidates … and output[ting] the paths in descending order of their similarity to p." Lin, ¶ 74. One of ordinary skill in the art would recognize that the output device 130 of Gupta could be used to display the output of ranked cause-effect pairs based on similarity of Lin.

Claim 14
	Claim 14 recites a program storing instructions for p performing the functions of the system recited in claims 1 and 13. Accordingly, claim 14 is rejected as indicated in the rejection of claims 1 and 13.

Claim 15
	Claim 15 recites a method comprising steps for performing the functions of the system recited in claims 1 and 13. Accordingly, claim 15 is rejected as indicated in the rejection of claims 1 and 13.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, in view of Lin, further in view of Harbison et al., U.S. PG-Publication No. 2018/0300427 A1.

Claim 6
	Harbison discloses a query extraction unit that is configured to extract a query on the basis of the cause-effect sentence extracted by the cause-effect sentence extraction unit, wherein the acquisition unit is configured to acquire the query extracted by the query extraction unit as the reference expression. Harbison discloses a method of reducing or eliminating confirmation bias "by analyzing search queries to identify when a user enters search terms related to an effect rather than a cause," wherein "[q]uery terms may be deemed related to a cause or an effect based on a dictionary of cause and effect pairs that is created from a corpus in a related field." Id. at ¶ 15. The user-entered query "may be a string of natural language text" and "one or more keywords." Id. at ¶ 30. If the method determines that the search query states an effect, "the query statement modification process 200 may continue to step 210 to identify causes associated with the effect in the dictionary." Further, the effect is a keyword of the query (e.g. method parses dictionary "for the 'asthma' keyword" to identify if the "keyword entry is labeled as a cause or an effect"). Id. at ¶¶ 33-34. Accordingly, the method identifies causes and effects within a user-input query, and uses the identified effects as a reference expression to find similar cause-effect pairs from a dictionary of cause-effect pairs.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of finding similar cause-effect pairs of Gupta-Lin to incorporate identifying causes and effects from a user-input query to determine similar cause-effect pairs as taught by Harbison. One of ordinary skill in the art would be motivated to integrate identifying causes and effects from a user-input query to determine similar cause-effect pairs into Gupta-Lin, with a reasonable expectation of success, in order to "identify and eliminate potential bias within the query statement." Harbison, ¶ 12.

Claim 7
	Harbison discloses wherein the acquisition unit is configured to acquire information input by a user as information indicating the reference expression. Harbison discloses a method of reducing or eliminating confirmation bias "by analyzing search queries to identify when a user enters search terms related to an effect rather than a cause," wherein "[q]uery terms may be deemed related to a cause or an effect based on a dictionary of cause and effect pairs that is created from a corpus in a related field." Id. at ¶ 15. The user-entered query "may be a string of natural language text" and "one or more keywords." Id. at ¶ 30. If the method determines that the search query states an effect, "the query statement modification process 200 may continue to step 210 to identify causes associated with the effect in the dictionary." Further, the effect is a keyword of the query (e.g. method parses dictionary "for the 'asthma' keyword" to identify if the "keyword entry is labeled as a cause or an effect"). Id. at ¶¶ 33-34. Accordingly, the method identifies causes and effects within a user-input query, and uses the identified effects as a reference expression to find similar cause-effect pairs from a dictionary of cause-effect pairs.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of finding similar cause-effect pairs of Gupta-Lin to incorporate identifying causes and effects from a user-input query to determine similar cause-effect pairs as taught by Harbison. One of ordinary skill in the art would be motivated to integrate identifying causes and effects from a user-input query to determine similar cause-effect pairs into Gupta-Lin, with a reasonable expectation of success, in order to "identify and eliminate potential bias within the query statement." Harbison, ¶ 12.

Claim 8
	Harbison discloses wherein the acquisition unit is configured to acquire information indicating a keyword input to the cause-effect sentence analysis device by the user as information indicating the reference expression. Harbison discloses a method of reducing or eliminating confirmation bias "by analyzing search queries to identify when a user enters search terms related to an effect rather than a cause," wherein "[q]uery terms may be deemed related to a cause or an effect based on a dictionary of cause and effect pairs that is created from a corpus in a related field." Id. at ¶ 15. The user-entered query "may be a string of natural language text" and "one or more keywords." Id. at ¶ 30. If the method determines that the search query states an effect, "the query statement modification process 200 may continue to step 210 to identify causes associated with the effect in the dictionary." Further, the effect is a keyword of the query (e.g. method parses dictionary "for the 'asthma' keyword" to identify if the "keyword entry is labeled as a cause or an effect"). Id. at ¶¶ 33-34. Accordingly, the method identifies causes and effects within a user-input query, and uses the identified effects as a reference expression to find similar cause-effect pairs from a dictionary of cause-effect pairs.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of finding similar cause-effect pairs of Gupta-Lin to incorporate identifying causes and effects from a user-input query to determine similar cause-effect pairs as taught by Harbison. One of ordinary skill in the art would be motivated to integrate identifying causes and effects from a user-input query to determine similar cause-effect pairs into Gupta-Lin, with a reasonable expectation of success, in order to "identify and eliminate potential bias within the query statement." Harbison, ¶ 12. 


Allowable Subject Matter
Claims 10 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner notes that claims 10 and 11 are subject to rejection under 35 USC § 101 and § 112, as indicated supra.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        July 30, 2022